UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1849



RALPH D. MITCHELL, Trustee of Kamarell
Construction, Inc., A Former Corporation;
KAMARELL CONSTRUCTION, INCORPORATED,

                                            Plaintiffs - Appellants,

          versus


CHAS. H. TOMPKINS COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Claude M. Hilton, Chief
District Judge; Albert V. Bryan, Jr., Senior District Judge. (CA-
01-67-A)


Submitted:   March 15, 2002                 Decided:   April 8, 2002


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tarrant H. Lomax, TARRANT H. LOMAX, P.C., Washington, D.C., for
Appellants.    Phillip Clark Jones, BRAUDE & MARGULIES, P.C.,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ralph D. Mitchell, Trustee of Kamarell Construction, Inc.,

appeals the district court’s order granting summary judgment to

Charles H. Tompkins Company in this diversity action.       We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Mitchell v. Chas. H. Tompkins Co., No. CA-01-

67-A (E.D. Va. May 25, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2